
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.5


AMENDED AND RESTATED EMPLOYMENT AGREEMENT


        THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this "Agreement") is
made effective as of the 31st day of March, 1995 by and between BEAZER HOMES
USA, INC., a Delaware corporation (the "Company"), and John Skelton, an
individual resident of the State of Georgia ("Executive").

W I T N E S S E T H:

        WHEREAS, the Company and Executive have heretofore entered into an
Employment Agreement dated March 2, 1994 (the "1994 Agreement"); and

        WHEREAS, the Company and Executive desire to amend certain provisions
of, and to restate in its entirety the 1994 Agreement as provided herein.

        NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

1.    Employment    

        1.1    Employment and Duties.    The Company hereby agrees to employ
Executive for the Term (as hereinafter defined) as its Senior Vice President,
Operations and Controller, Beazer Homes USA, Inc., subject to the direction of
the Board of Directors of the Company (the "Board") and, in connection
therewith, to perform such duties as he shall reasonably be directed by the
Board to perform. In performing such duties hereunder, Executive shall comply
with the policies and procedures as adopted from time to time by the Board,
shall give the Company the benefit of his special knowledge, skills, contacts
and business experience, shall perform his duties and carry out his
responsibilities hereunder in a diligent manner, shall be just and faithful in
the performance of his duties and in carrying out his responsibilities and shall
devote all of his business time, attention, ability and energy exclusively to
the performance of his duties and responsibilities hereunder; provided, however,
that Executive may, with the approval of the Board, from time to time, serve, or
continue to serve, on the Board of Directors of, and hold any other offices or
positions in, companies or organizations, which, in the Board's judgment, will
not present any conflict of interest with the Company or any of its affiliates
or divisions, or adversely affect the performance of Executive's duties pursuant
to this Agreement. Executive hereby accepts such employment and agrees to render
such services.

        1.2    Location.    The principal location for performance of
Executive's services hereunder shall be at the offices of Beazer Homes USA, Inc.
which are currently located in Atlanta, Georgia, subject to reasonable travel
requirements during the course of such performance. In the event circumstances
require a change in such location to another city, Executive shall have not less
than three (3) months advance notice of the effective date of the relocation.

2.    Employment Term    

        2.1    Term.    The term of Executive's employment hereunder (the
"Term") shall commence effective as of the date hereof and shall end on
September 30, 1996 (the "Initial Term"), unless sooner terminated as provided
herein; provided, however, that the Term shall be extended and this Agreement
shall be automatically renewed for successive one-year periods unless: (i) this
Agreement is terminated as otherwise provided herein; or (ii) Executive or the
Company provides written notice to the other of such party's desire not to
extend this Agreement at least sixty (60) days prior to the expiration date of
the Term of this Agreement pursuant to this Section 2.1.

--------------------------------------------------------------------------------


3.    Compensation and Benefits    

        3.1    Cash Compensation.    

        (a)    Base Salary.    In consideration of Executive's services
hereunder the Company shall pay Executive an aggregate base salary at an
annualized rate, effective as of the date hereof (until adjusted as provided
below), $175,000, payable, in each case, in such nearly equal installments as
may be customary for executive officers employed by the Company (but not less
frequently than monthly) or as may otherwise be agreed to between the Company
and Executive, in arrears (the "Base Salary"). The Base Salary for each year
shall be prorated according to the number of days in such year during which this
Agreement is in effect. Commencing October 1, 1995 and on each October 1
thereafter, the Base Salary may be adjusted (upward or downward) by the
Compensation Committee of the Board, taking into consideration Executive's
performance, general cost of living increases, the salaries provided by
comparable businesses, the financial condition of the Company and other similar
matters.

        (b)    Bonuses: Stock Incentive Plans.    Executive will be eligible to
participate in the Company's bonus and stock incentive plans (including, without
limitation, the Company's 1994 Stock Incentive Plan) at the discretion of the
Compensation Committee of the Board. The amount and terms of, and the targets,
conditions and restrictions applicable to each bonus or other incentive award
shall be subject to the provisions of any such plan and of the applicable award
letter duly executed and delivered by the Company.

        3.2    Participation in Benefit Plans.    The payments provided in
Section 3 hereof are in addition to any benefits to which Executive may be, or
may become, entitled under any benefit plan or program of the Company for which
key executives are or shall become eligible, including, without limitation,
pension, 401(k), life and disability insurance benefits and/or plans. Further,
Executive shall be eligible to receive during the period of his employment under
this Agreement, all benefits and emoluments for which key executives are
eligible under every such plan or program to the extent permissible under the
general terms and provisions of such plans or programs and in accordance with
the provisions thereof.

        3.3.    Vacation.    Executive shall be entitled to twenty (20) working
days of compensated vacation in each fiscal year, to be taken at times which do
not unreasonably interfere with the performance of Executive's duties hereunder.
Any unused vacation time from any fiscal year shall be subject to accumulation
or forfeiture in accordance with Company policy as in effect from time to time.

        3.4.    Expenses.    The Company will pay or reimburse Executive for all
reasonable and necessary out-of-pocket expenses incurred by him in the
performance of his duties under this Agreement. Executive shall keep detailed
and accurate records of expenses incurred in connection with the performance of
his duties hereunder and reimbursement therefor shall be in accordance with
policies and procedures to be established from time to time by the Board.

     Termination    

        4.1    General.    In addition to the right of either party to terminate
this Agreement pursuant to Section 2 hereof, the Company shall have the right to
terminate the employment of Executive as set forth in this Section 4.

        4.2    Termination for Cause.    In addition to any other remedies which
the Company may have at law or in equity, the Board may immediately terminate
Executive's employment under this Agreement by giving Executive written notice
of such termination upon or at any time following the occurrence of any of the
following events, and each such termination shall constitute a termination for
"cause":

          (i)  any act or failure to act (or series or combination thereof) by
Executive done with the intent to harm in any material respect the interests of
the Company or any affiliate thereof;

2

--------------------------------------------------------------------------------

         (ii)  the commission by Executive of a felony;

        (iii)  the perpetration by Executive of a dishonest act or common law
fraud against the Company or any affiliate thereof;

        (iv)  a grossly negligent act or failure to act (or series or
combination thereof) by Executive detrimental in any material respect to the
interests of the Company or any affiliate thereof;

         (v)  the material breach by Executive of his agreements or obligations
under this Agreement; or

        (vi)  the continued refusal to follow the directives of the Board which
are consistent with Executive's duties and responsibilities identified in
Section 1.1 hereof.

        Upon the early termination of Executive's employment under this
Agreement by the Company for "cause" the Company shall pay to Executive (i) an
amount equal to Executive's Base Salary accrued through the effective date of
termination at the rate in effect at the time notice of termination is given,
payable at the time such payment is due; and (ii) at the time such payments are
due, all other amounts to which Executive is entitled hereunder (including
expense reimbursement amounts accrued to the effective date of termination or
amounts under any benefit plan of the Company, but expressly excluding any bonus
or other incentive payment (or portion thereof) in respect of the fiscal year in
which this Agreement is so terminated or any fiscal year of the Company
thereafter), and, upon payment of such amounts, the Company shall have no
further obligation to Executive under this Agreement.

        4.3    Disability of Executive.    Subject to applicable law, if
Executive shall become ill or be injured or otherwise become disabled or
incapacitated such that, in the opinion of the Board, he cannot fully carry out
and perform his duties hereunder, and such disability or incapacity shall
continue for a period of forty-five (45) consecutive days, the Board may, at any
time thereafter, by giving Executive twenty (20)-days' prior written notice,
fully and finally terminate his employment under this Agreement. Termination
under this Section 4.3 shall be effective as of the date provided in such
notice, which date shall not be fewer than ninety (90) days after such notice is
delivered to Executive or his representative, and the Company shall pay
Executive his Base Salary accrued to the effective date of termination at the
rate in effect at the time of such notice, payable at the time such payment is
due. Upon payment of (i) such accrued Base Salary; and (ii) all other amounts to
which Executive may be entitled hereunder, including, without limitation,
(A) subject to the terms of any such bonus or incentive award, any bonus or
incentive payment to which the Executive would have been entitled pursuant to
Section 3.1(b) hereof (prorated for the period up to the effective date of
termination), provided the targets and other conditions applicable thereto are
met, (B) any expense reimbursement amounts accrued to the effective date of
termination, and (C) any amounts under any other benefit plan of the Company, in
each case at the time such payments would otherwise have become due and payable
in the absence of such termination, and the Company shall have no further
obligation to Executive under this Agreement.

        4.4    Death of Executive.    This Agreement shall automatically
terminate upon the death of Executive. Upon the early termination of this
Agreement as a result of death, the Company shall pay Executive's estate: (i) an
amount equal to Executive's Base Salary accrued through the effective date of
termination at the rate in effect at the effective date of termination, payable
at the time such payment is due; and (ii) all other amounts to which Executive
is entitled hereunder, including, without limitation, (A) subject to the terms
of any such bonus or incentive award, any bonus or incentive payment to which
the Executive would have been entitled pursuant to Section 3.1(b) hereof
(prorated for the period up to the effective date of termination), provided the
targets and other conditions applicable thereto are met, (B) any expense
reimbursement amounts accrued to the effective date of termination, and (C) any
amounts under any other benefit plan of the Company, in each case at the time
such payments would otherwise have become due and payable in the absence of such
termination, and the Company shall have no further obligations to Executive
under this Agreement.

3

--------------------------------------------------------------------------------

        4.5    Termination Not Otherwise Provided For.    This Section 4.5
governs all terminations of Executive's employment hereunder which are not
otherwise provided for in this Section 4 and expressly contemplates a
termination of Executive without "cause" and by reason of retirement. Except as
otherwise provided in Section 4.2, 4.3 or 4.4, Executive's employment under this
Agreement may be terminated by giving Executive written notice thereof,
effective as of the date provided in such notice. Upon such termination of the
employment of Executive, the Company shall pay to Executive: (i) an amount equal
to Executive's Base Salary payable for the remainder of the Term at the time
such payments would otherwise have become due and payable in the absence of such
termination at the rate in effect on the date of termination; and (ii) all other
amounts to which Executive is entitled, including (A) subject to the prior
approval of the Compensation Committee of the Board of Directors of the Company
(which approval shall not be unreasonably withheld) and subject to the terms of
any such bonus or incentive award, any bonus or incentive payment to which the
Executive would have been entitled pursuant to Section 3.1(b) hereof (prorated
for the period up to the effective date of termination), provided the targets
and other conditions applicable thereto are met, (B) any expense reimbursement
amounts accrued to the effective date of termination, and (C) any amounts under
any other benefit plan of the Company, in each case at the time such payments
would otherwise have become due and payable in the absence of such termination,
and the Company shall have no further obligations to Executive under this
Agreement.

        4.6    Termination by Executive.    Executive may, with or without
cause, terminate his employment under this Agreement by giving the Company at
least sixty (60) days' prior written notice of such termination (which may be
waived by the Company), and after the effective date of such termination, the
Company shall have no further obligation to Executive under this Agreement,
including, without limitation, no obligation to pay any pro-rata amount of any
bonus or incentive payment in respect of the period up to the date of
termination.

5.    Employment Covenants.    

        5.1    Covenant Not to Compete.    Executive recognizes and acknowledges
that the Company is placing its confidence and trust in Executive. Executive,
therefore, covenants and agrees that during the Applicable Non-Compete Period
(as defined below) Executive shall not, either directly or indirectly, without
the prior written consent of the Board:

A.Engage in or carry on any business or in any way become associated with any
business which is similar to or is in competition with the Business of the
Company (as such term is used and defined herein). As used in this Section 5,
the term "Business of the Company" shall include all business activities in
which the Company is now engaged, including but not limited to, the purchase of
land (or options therefor) for development and the construction of residential
homes for resale to consumers and shall further include any business in which
the Company is engaged at any time during the Term;

B.Solicit the business of any person or entity, on behalf of himself or any
other person or entity, which is or has been at any time during the term of this
Agreement a customer or supplier of the Company including, but not limited to,
former or present customers or suppliers with whom Executive has had personal
contact during, or by reason of, his relationship with the Company;

C.Be or become an employee, agent, consultant, representative, director or
officer of, or be otherwise in any manner associated with, any person, firm,
corporation, association or other entity which is engaged in or is carrying on
any business which is similar to or in competition with the Business of the
Company;

D.Solicit for employment or employ any person employed by the Company at any
time during the twelve- (12)-month period immediately preceding such
solicitation or employment; or

4

--------------------------------------------------------------------------------

E.Be or become a shareholder, joint venturer, owner (in whole or in part), or
partner, or be or become associated with or have any proprietary or financial
interest in or of any firm, corporation, association or other entity which is
engaged in or is carrying on any business which is similar to or in competition
with the Business of the Company. Notwithstanding the preceding sentence,
passive equity investments by Executive of $25,000 or less in any entity or
affiliated group of any entity which is engaged in or is carrying on any
business which is similar to or in competition with the Business of the Company
shall not be deemed to violate this Section 5.1.

        Executive hereby recognizes and acknowledges that the existing Business
of the Company extends throughout the States of Georgia, Tennessee, South
Carolina, North Carolina, California, Arizona, Nevada, Florida and New Jersey
and therefore agrees that the covenants not to compete contained in this
Section 5.1 shall be applicable in and throughout such states, as well as
throughout such additional areas or states in which the Company may be (or has
prepared written plans to be) doing business as of the date of termination of
Executive's employment. Executive further warrants and represents that, because
of his varied skill and abilities, he does not need to compete with the Business
of the Company and that this Agreement will not prevent him from earning a
livelihood and acknowledges that the restrictions contained in this Section 5.1
constitute reasonable protections for the Company.

        As used in this Section 5.1, "Applicable Non-Compete Period" shall mean:

          (i)  unless and until the Executive's employment under this Agreement
is terminated prior to the scheduled end of the Term, the period beginning on
March 2, 1994 and ending on the date which is 180 days after the scheduled end
of the Term (as such Term may be extended from time to time pursuant to
Section 2.1 hereof);

         (ii)  if the Executive's employment under this Agreement is terminated
pursuant to Section 4.2 hereof or Section 4.3 hereof or for any other reason
(other than as set forth in clause (iii) below), the period beginning on
March 2, 1994 and ending on the date which is 180 days after the scheduled end
of the Term (as such Term may be extended from time to time pursuant to
Section 2.1 hereof);

        (iii)  if the Executive's employment under this Agreement is terminated
without "cause", the period beginning on March 2, 1994 and ending on the date of
the scheduled end of the Term (as such Term may be extended from time to time
pursuant to Section 2.1 hereof);

        (iv)  if on or prior to the date of the scheduled end of the Term (as
such Term may be extended from time to time pursuant to Section 2.1 hereof), the
Executive rejects an offer by the Company to extend this Agreement pursuant to
Section 2.1 hereof on reasonable terms, the period beginning on March 2, 1994
and ending on the date which is 180 days after the scheduled end of the Term (as
such Term may be extended from time to time pursuant to Section 2.1 hereof); and

         (v)  if the Company elects not extend this Agreement pursuant to
Section 2.1 hereof, the period beginning on March 2, 1994 and ending on the date
of the scheduled end of the Term (as such Term may be extended from time to time
pursuant to Section 2.1 hereof);

        5.2    Trade Secrets and Confidential Information.    Executive
recognizes and acknowledges that certain information including, without
limitation, information pertaining to the financial condition of the Company,
its systems, methods of doing business, agreements with customers or suppliers
or other aspects of the Business of the Company or which is sufficiently secret
to derive economic value from not being disclosed ("Confidential Information")
may be made available or otherwise come into the possession of Executive by
reason of his employment with the Company. Accordingly, Executive agrees that he
will not (either during or after the term of his employment with the Company)
disclose any Confidential Information to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever or make use to
his personal advantage or to the advantage of any third party, of

5

--------------------------------------------------------------------------------

any Confidential Information, without the prior written consent of the Board.
Executive shall, upon termination of employment, return to the Company all
documents which reflect Confidential Information (including copies thereof).
Notwithstanding anything heretofore stated in this Section 5.2, Executive's
obligations under this Section 5.2 shall not, after termination of Executive's
employment with the Company, apply to information which has become generally
available to the public without any action or omission of Executive (except that
any Confidential Information which is disclosed to any third party by an
employee or representative of the Company who is not authorized to make such
disclosure shall be deemed to remain confidential and protectable by Executive
under this Section 5.2).

        5.3    Records.    All files, records, memoranda and other documents
regarding former, existing or prospective customers of the Company or relating
in any manner whatsoever to Confidential Information or the Business of the
Company (collectively, "Records"), whether prepared by Executive or otherwise
coming into his possession, shall be the exclusive property of the Company. All
Records shall be immediately placed in the physical possession of the Company
upon the termination of Executive's employment with the Company, or at any other
time specified by the Board. The retention and use by Executive of duplicates in
any form of Records is prohibited after the termination of Executive's
employment with the Company.

        5.4    Breach.    Executive hereby recognizes and acknowledges that
irreparable injury or damage shall result to the Company in the event of a
breach or threatened breach by Executive of any of the terms or provisions of
this Section 5, and Executive therefore agrees that the Company shall be
entitled to an injunction restraining Executive from engaging in any activity
constituting such breach or threatened breach. Nothing contained herein shall be
construed as prohibiting the Company from pursuing any other remedies available
to the Company at law or in equity for such breach or threatened breach,
including but not limited to, the recovery of damages from Executive and, if
Executive is an employee of the Company, the termination of his employment with
the Company in accordance with the terms and provisions of this Agreement.

        5.5    Survival.    Notwithstanding the termination of the employment of
Executive or the termination of this Agreement, the provisions of this Section 5
shall survive and be binding upon Executive unless a written agreement which
specifically refers to the termination of the obligations and covenants of this
Section 5 is executed by the Company.

6.    Miscellaneous    

        6.1    Notices.    Any notices to be given hereunder by either party to
the other may be effected either by personal delivery in writing, via facsimile
transmission or by mail, registered or certified, postage prepaid with return
receipt requested. Notices shall be addressed to the parties as follows:

If to the Company:   Beazer Homes USA, Inc.
5775 Peachtree Dunwoody Road
Suite C-550
Atlanta, Georgia 30342
Attn: President
Facsimile: 404-250-3428
If to Executive:
 
John Skelton
c/o Beazer Homes USA, Inc.
5775 Peachtree Dunwoody Rd.
Suite C-550
Atlanta, GA 30342

        Any party may change his or its address by written notice in accordance
with this Section 6.1. Notices delivered personally shall be deemed communicated
as of actual receipt; notices sent via

6

--------------------------------------------------------------------------------


facsimile transmission shall be deemed communicated as of receipt by the sender
of written confirmation of transmission thereof; mailed notices shall be deemed
communicated as of three (3) days after proper mailing.

        6.2    Inclusion of Entire Agreement Herein.    This Agreement
supersedes any and all other prior or contemporaneous agreements, either oral or
in writing, between the parties hereto with respect to the subject matter hereof
including, without limitation, the 1994 Agreement, and this Agreement contains
all of the covenants and agreements between the parties with respect to
employment of Executive by the Company, provided, however, that nothing
contained herein shall impair Executive's right to (i) any salary, bonus or
other payments accrued through the effective date hereof and owing to Executive
pursuant to the 1994 Agreement or (ii) any award of restricted stock and grants
of options to acquire shares of the Company's common stock referred to in the
1994 Agreement and the award letters delivered by the Company to Executive in
connection therewith.

        6.3    LAW GOVERNING AGREEMENT.    THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE.

        6.4    Waivers.    No waiver at any time of any term or provision of
this Agreement shall be construed as a waiver of any other term or provision of
this Agreement and that a waiver at any time of any term or provision of this
Agreement shall not be construed as a waiver at any subsequent time of the same
term or provision.

        6.5    Amendments.    Except as otherwise provided in Section 6.6
hereof, no amendment or modification of this Agreement shall be deemed effective
unless and until executed in writing by each party hereto.

        6.6    Severability and Limitation.    All agreements and covenants
contained herein are severable and in the event any of them shall be held to be
invalid by any competent court, this Agreement shall be interpreted as if such
invalid agreements or covenants were not contained herein. Should any court or
other legally constituted authority determine that for any such agreement or
covenant to be effective that it must be modified to limit its duration or
scope, the parties hereto shall consider such agreement or covenant to be
amended or modified with respect to duration and / or scope so as to comply with
the orders of any such court or other legally constituted authority, and as to
all other portions of such agreement or covenants they shall remain in full
force and effect as originally written.

        6.7    Headings.    All headings set forth in this Agreement are
intended for convenience only and shall not control or affect the meaning,
construction or effect of this Agreement or of any of the provisions hereof.

        6.8    Assignment.    The Company shall have the right to assign this
Agreement and to delegate all of its rights, duties and obligations hereunder to
any entity which controls the Company, which the Company controls or which may
be the result of the merger, consolidation, acquisition or reorganization of the
Company and another entity. Executive agrees that this Agreement is personal to
him and his rights and interests hereunder may not be assigned, nor may his
obligations and duties hereunder be delegated (except as to delegation in the
normal course of operation of the Company), and any attempted assignment or
delegation in violation of this provision shall be void.

        6.9    Arbitration.    All controversies which may arise between the
parties hereto including, but not limited to, those arising out of or related to
this Agreement shall be determined by binding arbitration applying the laws of
the State of Delaware as set forth in Section 6.3 hereof. Any arbitration
pursuant to this Agreement shall be conducted in New York City before the
American Arbitration Association in accordance with its arbitration rules. The
arbitration shall be final and binding upon all the parties (so long as the
award was not procured by corruption, fraud or undue means) and the arbitrator's
award shall not be required to include factual findings or legal reasoning.
Nothing in this Section 6.9 will prevent either party from resorting to judicial
proceedings if interim injunctive relief under the laws of

7

--------------------------------------------------------------------------------


the State of New York from a court is necessary to prevent serious and
irreparable injury to one of the parties.

        6.10    Counterparts.    This Agreement may be executed via facsimile
transmission signature and in counterparts, each of which shall be deemed to be
an original but all of which together will constitute one and the same
instrument.

        6.11    Board of Director Determinations.    All matters to be
determined by the Board pursuant to the terms of this Agreement shall be
determined by the members of the Board or any duly authorized committee thereof
without the vote of Executive.

        [signature page follows]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this AMENDED AND
RESTATED EMPLOYMENT AGREEMENT effective as of the date first written above.

    BEAZER HOMES USA, INC.
 
 
By:
 
/s/  IAN J. MCCARTHY      

--------------------------------------------------------------------------------

    Name:   Ian J. McCarthy     Title:   President/CEO
 
 
EXECUTIVE
 
 
/s/  JOHN SKELTON      

--------------------------------------------------------------------------------

John Skelton

9

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
